Cite as 2015 Ark. App. 428

                ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                     No. CR-14-1028


LOUIS RICHARD                                    Opinion Delivered   AUGUST 26, 2015
                              APPELLANT
                                                 APPEAL FROM THE HOWARD
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. CR2013-132]

STATE OF ARKANSAS                                HONORABLE TOM COOPER,
                                 APPELLEE        JUDGE

                                                 AFFIRMED



                               CLIFF HOOFMAN, Judge

       Louis Richard appeals after he was convicted by a Howard County Circuit Court jury

of two counts of forgery in the second degree. He was sentenced to serve 300 months’

imprisonment on each count, to be served consecutively. On appeal, appellant solely

contends that the trial court committed reversible error in denying his motion for severance.

We affirm.

       Because appellant does not contest the sufficiency of the evidence, only a brief

recitation of facts is necessary. Pruitt v. State, 2013 Ark. 128. On December 20, 2013, the

State filed an information charging appellant with one count of forgery in the second degree.

On August 6, 2014, the State filed an amended information to additionally charge appellant

with a second count of forgery in the second degree. Subsequently, appellant filed a motion

for severance on August 18, 2014, pursuant to Arkansas Rule of Criminal Procedure 22.2

(2014), alleging that the two offenses should have been severed because the two alleged
                                 Cite as 2015 Ark. App. 428

forgeries occurred on separate dates, December 9, 2013, and December 16, 2013. After a

hearing, the trial court denied the motion for severance, specifically stating that it was doing

so “based on the strong argument that it’s from the same account and the additional argument

[that] there’s a connection between cashing the second check to pay off the first check would

clearly be a single scheme or plan.”

       Price Kruel, owner of a local Western Auto, testified that he cashed a $100 check for

appellant on December 9, 2013, with Betty and Kelsie Willard named on the check as the

account holders. When Kruel cashed the check, appellant informed him that the check was

payment for raking leaves. Appellant used part of the funds to pay toward a charge account

that he had with Western Auto and received some cash as well. On December 14, 2013,

Kruel received notice that the bank account for the check was closed, and the check was

returned. After the return of the check, Kruel called Ms. Willard, who explained that she did

not know anything about the check. Afterwards, Kruel attempted to call appellant by

telephone but was only able to reach appellant’s mother on December 14, 2013, and he

informed the appellant’s mother about the check’s return and his intention to notify the

police. On December 16, 2013, appellant called Kruel and told him that he would take care

of the matter but could not do so that day. Therefore, Kruel immediately notified the police.

Subsequently, appellant’s mother gave him $100 to satisfy the check.

       Haley Hash, an employee at the Starz restaurant, testified that appellant had been in

the restaurant on December 16, 2013, and asked to cash a $60 check. She remembered that

Betty and Kelsie Willard were named as the account holders on the check. After inspecting


                                               2
                                 Cite as 2015 Ark. App. 428

the back of the check, she testified that it had been signed but then had been marked out.

Appellant had explained to her that he initially had signed it but then had marked it out

because he thought that she would need him to sign it in her presence. However, she

testified that she refused to cash the check for appellant.

       Ms. Willard testified that she did not know the appellant and did not give any checks

to him. She explained that Kelsie Willard was her son and was listed on the account in case

she needed him to do something for her, but he did not normally write checks on her

account. She further explained that the account named on the check had been closed and that

the bank had been closed since 2000. Additionally, Mr. Willard testified that Ms. Willard was

his mother and that he did not know the appellant either.

       Although appellant properly made a motion for a directed verdict and renewed his

motion after the close of all evidence, appellant did not renew his motion for severance. The

jury convicted appellant of both counts, and he was sentenced to serve 300 months’

imprisonment on each count to be served consecutively. This appeal followed.

       Appellant’s sole contention is that the trial court committed reversible error in denying

his motion for severance. The State argues in its response that appellant’s contention was not

properly preserved for this court’s consideration on appeal, and we agree. Arkansas Rule of

Criminal Procedure 22.1(b) (2014) states that “[i]f a defendant’s pretrial motion for severance

was overruled, he may renew the motion on the same grounds before or at the close of all the

evidence. Severance is waived by failure to renew the motion.” Here, the record reflects that

the appellant failed to renew his right to severance, and therefore, he cannot now challenge


                                               3
                                Cite as 2015 Ark. App. 428

the denial of his pretrial motion to sever. Pruitt, supra. Thus, we affirm.

       Affirmed.

       ABRAMSON and GRUBER, JJ., agree.

       James Law Firm, by: William O “Bill” James, Jr., for appellant.

       LeslieRutledge, Att’y Gen., by: Kathryn Henry, Ass’t Att’y Gen., and Matthew Rowland,
Law Student Admitted to Practice Pursuant to Rule XV of the Rules Governing Admission
to the Bar of the Supreme Court under the supervision of Darnisa Evans Johnson, Deputy
Att’y Gen., for appellee.




                                              4